  Case 1:20-cv-05718-NLH Document 5 Filed 09/09/20 Page 1 of 6 PageID: 25



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________
                                    :
JOSHUA MOSES,                       :
                                    :
          Petitioner,               :    Civ. No. 20-5718 (NLH)
                                    :
     v.                             :    OPINION
                                    :
                                    :
STATE OF NEW JERSEY,                :
                                    :
          Respondent.               :
___________________________________:
APPEARANCES:

Joshua Moses
55716-066
Fort Dix
Federal Correctional Institution
Inmate Mail/Parcels
East: P.O. Box 2000
Fort Dix, NJ 08640 Fort Dix, NJ 08640

     Petitioner Pro se

HILLMAN, District Judge

     Joshua Moses has filed a petition for writ of habeas corpus

under 28 U.S.C. § 2241 asking for “final disposition” of two

criminal matters: United States v. Moses, No. 14-232 (E.D. Pa.)

and Commonwealth v. Moses, CP-51-CR-0001275-2012 (C.P. Phila.

Cty., May 1, 2015).    He also asserts these outstanding matters

are impacting his conditions of confinement at FCI Fort Dix, new

Jersey.

     For the reasons expressed below, this Court will dismiss

the petition without prejudice.
     Case 1:20-cv-05718-NLH Document 5 Filed 09/09/20 Page 2 of 6 PageID: 26



I.    BACKGROUND

       The petition has very little in the way of facts.

According to Petitioner, he was sentenced in the Commonwealth of

Pennsylvania to 6 to 12 years consecutive, “but the sentence

shall commence on 8-19-15.”         ECF No. 1 at 2 (citing Moses, CP-

51-CR-0001275-2012).        He was also sentenced in the United States

District Court for the Eastern District of Pennsylvania to 105

months.     Id. (citing Moses, No. 14-232 (E.D. Pa.)).

       “The outstanding charges in this matter is affecting the

terms and conditions of his confinement, which produce

uncertainties which obstruct programs of this prisoner’s

treatment, rehabilitation, and/or classification purposes.”               Id.

He states that “upon receipt of this filing the matter must be

brought to trial, hearing, or disposition within ___, [sic] or

otherwise dismiss with prejudice for failure to prosecute.”               Id.

“Finally, any sentence[s], disposition, or orders entered in

absentia should be resolved with concurrent and conterminous

sentence[s] concurrently being served, with credit for all time

since the warrant or detainer was placed.”            Id. at 3

(alterations in original).

II.    DISCUSSION

       A.   Legal Standard

       Petitioner brings this petition for a writ of habeas corpus

as a pro se litigant.        The Court has an obligation to liberally

                                       2
  Case 1:20-cv-05718-NLH Document 5 Filed 09/09/20 Page 3 of 6 PageID: 27



construe pro se pleadings and to hold them to less stringent

standards than more formal pleadings drafted by lawyers.

Erickson v. Pardus, 551 U.S. 89, 94 (2007); Higgs v. Attorney

Gen. of the U.S., 655 F.3d 333, 339 (3d Cir. 2011), as amended

(Sept. 19, 2011) (citing Estelle v. Gamble, 429 U.S. 97, 106

(1976)).    A pro se habeas petition and any supporting

submissions must be construed liberally and with a measure of

tolerance.

     Nevertheless, a federal district court must dismiss a

habeas corpus petition if it appears from the face of the

petition that Petitioner is not entitled to relief.          28 U.S.C. §

2254 Rule 4 (made applicable through Rule 1(b)); see also

McFarland v. Scott, 512 U.S. 849, 856 (1994); Siers v. Ryan, 773

F.2d 37, 45 (3d Cir. 1985), cert. denied, 490 U.S. 1025 (1989).

     B.    Analysis

     It is not entirely clear to the Court what kind of relief

Petitioner is seeking, but it appears that Petitioner is asking

the Court to dismiss detainers lodged by the Eastern District of

Pennsylvania and the Commonwealth of Pennsylvania because they

are impacting his ability to participate in programs at FCI Fort




                                    3
    Case 1:20-cv-05718-NLH Document 5 Filed 09/09/20 Page 4 of 6 PageID: 28



Dix. 1    He also appears to challenge the validity of the detainers

and the calculation of his sentence.

         Section 2241 “confers habeas jurisdiction to hear the

petition of a federal prisoner who is challenging not the

validity but the execution of his sentence.”           Coady v. Vaughn,

251 F.3d 480, 485 (3d Cir. 2001).         “Challenges to the validity

of any confinement or to particulars affecting its duration are

the province of habeas corpus; requests for relief turning on

circumstances of confinement may be presented in a § 1983 [or

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388 (1971)] action.”        Muhammad v. Close, 540 U.S. 749,

750 (2004) (internal citation omitted).          “[U]nless the claim

would fall within the ‘core of habeas’ and require sooner

release if resolved in the plaintiff’s favor, a prison

confinement action ... is properly brought under § 1983” or a

Bivens action.      Leamer v. Fauver, 288 F.3d 532, 542 (3d Cir.

2002).

         Petitioner argues that the state and federal detainers

impact his classification and prevent him from participating in

unspecified programs at Fort Dix.         Challenges to program

eligibility, security designation, and custody classification




1 The Court understands these detainers to have been issued
because Petitioner’s state sentence runs consecutively to his
federal sentence. ECF No. 1 at 2.

                                      4
    Case 1:20-cv-05718-NLH Document 5 Filed 09/09/20 Page 5 of 6 PageID: 29



“do not challenge the basic fact or duration of [Petitioner’s]

imprisonment, which is the ‘essence of habeas.’”            Cohen v.

Lappin, 402 F. App'x 674, 676 (3d Cir. 2010) (per curiam)

(quoting Preiser v. Rodriguez, 411 U.S. 475, 484 (1973)).

“[P]risoners have no constitutional right to a particular

classification.”      Levi v. Ebbert, 353 F. App'x 681, 682 (3d Cir.

2009).    Therefore, the Court lacks the ability to consider this

claim under § 2241. 2

      The Court also lacks jurisdiction under § 2241 to the

extent Petitioner is challenging the validity of the detainers

themselves.     Petitioner is challenging state and federal

detainers filed as a result of his convictions in Pennsylvania

state and federal courts; these challenges must be brought under

28 U.S.C. §§ 2254 and 2255.        The Court declines to convert the

action into either a § 2254 or § 2255 proceeding because there

are restrictions under the Anti-Terrorism and Effective Death

Penalty Act of 1996 (“AEDPA”) for both statutes.            Nothing in

this opinion and order should be construed to prevent Petitioner

from filing either action on his own.




2 The Court will not sua sponte recharacterize the petition as a
civil complaint as there are meaningful differences between the
filing of a habeas petition and a civil complaint. Petitioner
may file a civil complaint, if he so wishes, subject to the
requirements of the Prison Litigation Reform Act.

                                      5
    Case 1:20-cv-05718-NLH Document 5 Filed 09/09/20 Page 6 of 6 PageID: 30



      The Court would have jurisdiction under § 2241 to consider

a claim that the BOP incorrectly calculated Petitioner’s

sentence.     However, the petition as filed does not contain

enough information for the Court to require the United States to

answer.    See 28 U.S.C. § 2254 Rule 2.        Petitioner may move for

leave to file an amended petition that states the specific facts

supporting his claim. 3

III. CONCLUSION

      For the foregoing reasons, the petition for writ of habeas

corpus is dismissed without prejudice.          Petitioner may move for

leave to file an amended petition challenging the calculation of

his sentence.

      An appropriate order will be entered.

Dated: September 9, 2020                    s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




3 If Petitioner elects to file an amended petition challenging
the calculation of his sentence, he must distinguish the claim
from those pending before the Court in his other § 2241
petitions. See Moses v. Ortiz, No. 18-12380; Moses v.
Commonwealth of Pennsylvania, No. 18-15367; Moses v. Ortiz, No.
19-4811.

                                      6
